DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 11 change “cams substantially larger” to “cams are substantially larger”.
Claim 1, line 20 change “the cervical end” to “a .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications more than 3 cams or guide members are interpreted as new matter. An appropriate modification would be to change “at least three or more” to “three”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-4 recites “an abutment receiving hole disposed at a coronal end of the base part of the implant having a conical index section at the coronal end forming a guide surface for inserting the abutment” it is unclear if the conical index section is located on the implant anywhere in the general base part of the implant or if the conical index section is a part of the abutment receiving hole. For examination, in view of the specification, the conical index section is considered a part of the abutment receiving hole. An appropriate claim amendment would be , the abutment receiving hole having a conical index section at the coronal end forming a guide surface for inserting the abutment”.
Claim 1 line 4 recites “a conical index section”, it is unclear if this is one specific component of the implant or if there is just an error and it is supposed to be a conical section or an index section. For examination, in view of the specification this limitation is interpreted as a conical section. As such an appropriate modification to the claim language would be “a conical 
Claim 1, line 22 recites “the implant having a diameter of at or between 3.4-3.8 mm”, it is unclear how the diameter can be at the disclosed range (a multiplicity of values) when a diameter is only a single value. For examination, this limitation is interpreted as a value between the two points. An appropriate claim amendment would be as followed “the implant having a diameter of 
Claim 1, line 26 and 28 recites “the conical areas”. There is insufficient antecedent basis for this limitation in the claim. For examination, in view of the specification, the limitation is interpreted as conical sections. An appropriate claim amendment would be as followed “the conical sections 
Claim 1, line 26 recites “the index areas”. There is insufficient antecedent basis for this limitation in the claim. For examination, in view of the specification, the limitation is interpreted as the index sections. An appropriate claim amendment would be as followed “the index sections 
Claim 1, lines 27-29 recites “in each pair of the base part of the implant and the corresponding abutment there is a contact between the conical areas adjacent to a coronal end edge of the base part of the implant”, it is unclear to the examiner if the term pair is equivalent to attachment or connection and if so when the two are connected what would be in contact with the conical areas and what would be in contact with the coronal end edge of the base part of the implant. For examination, in view of the drawings and specification, the examiner is interpreting the limitation as the conical sections of the base part of the implant and the abutment are in contact up to a coronal end edge of the base part of the implant. 
Claim 1, lines 29-32 recites “wherein the fixing screw is adapted to stay disengaged with the threaded section of the base part of the implant if the abutment with its end surface of the cam in an intermediate position lies on a surface of a platform of the base part of the implant” it is unclear if the end surface is related to the abutment or more specifically the cam, and if so what does an intermediate position require in relation to the disclosed components of the base part of the implant. For examination, in view of the specification and drawings, the limitation is interpreted as the fixing screw engages with the threaded section of the base part when the abutment and the base part of the implant are in a final position. 
Claim 1, line 34 recites “the conic surface of the abutment”, There is insufficient antecedent basis for this limitation in the claim. For examination, in view of the specification, the limitation is interpreted as a conic surface of the abutment. 
Claims 3-4 are rejected based on claim dependency on claim 1. 
Claims 3-4 disclose “the conical surface”. There is insufficient antecedent basis for this limitation in the claim. Applicant has introduced conical areas, conic surface, conical sections, and conical index section as part of the abutment and implant of claim 1, thus it is unclear which 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sollberger et al (US 2012/0301850) in view of Magnusson et al (WO 2013/037730), Zipprich (US 2011/0223562) and Walther (US 2008/0286721).
Regarding claim 1, Sollberger discloses a dental implant (10) for placement in a jawbone (par 7) comprising: 
a base part  (main body 9) of the implant (10), an abutment (110), and a fixing screw (abutment screw 111), an abutment receiving hole (receiving opening 15) disposed at a coronal 
a connecting area (connecting region 115) disposed within the abutment adapted to connect with the base part of the implant (par 59 discloses the connection area 115 to the receiving area of the implant as seen in figures 7-8), the abutment (110) having a conical section (cone section 117) adjacent to an index section (indexing section 118) oriented in a cervical direction (wherein the term cervical direction, as defined by applicants specification, as towards the tooth root, the index section 118 being placed underneath the cone section 117 as seen in figure 5) so that it forms a guide surface for an exposed surface of the index section of the base part of the implant when the abutment is inserted in the implant (as best understood by the examiner, the cone section 117 contacts the area of guidance along the implant 17 as seen in figures 7 and 8), at least one cam (120) extending radially outward adapted to engage with corresponding guides of the base part of the implant (see figure 7 and par 59), the cervical end 
the implant having a diameter of at or between 3.4-3.8 mm (par 55 discloses the implant diameter of 3.8 mm); and 
the index section (118/18) and the conical section (117/17)  of the base part of the implant and the abutment are adapted to be at least partially in contact with each other at the conical areas (see figure 7 and 8 and par 69), the index areas are engaged with each other (see figures 7 and 8 and par 69), and in each pair of the base part of the implant (9) and the corresponding abutment  (110) there is a contact between the conical areas adjacent to a coronal end edge of the base part of the implant (par 29-30 discloses a coronal edge which is in contact with the cone section of the abutment to provide a stable connection),  and wherein the fixing screw is adapted to stay disengaged with the threaded section of the base part of the implant if the abutment with its end surface of the cam in an intermediate position lies on a surface of a platform of the base part of the implant (par 53 discloses the abutment screw being designed with respect to the thread section 11 of the implant 10 in such a way that the abutment screw does not come into engagement with the thread section 11 when the abutment rests on the platform surface 22 in the intermediate position) and the abutment being connected in an intra-gingival area of the jaw (par 71).
Sollberger fails to disclose at least one of the three or more abutment cams substantially larger than the other of the three or more abutment cams and adapted to fit in only one of the three or more guide members, assuring alignment of the abutment and wherein the fixing screw has a thread pitch of 0.2 +/- 0.05 mm, and wherein the cams are disposed on the conic surface of the abutment.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the three abutment cams of  Sollberger to have at least one abutment cams substantially larger than the other abutment cams and adapted to fit in only one of the guide members, assuring alignment of the abutment as taught by Magnusson for the purpose of limiting the connection of the implant and abutment to one orientation, eliminating accidental or improper placement of the two together by the dentist. 
Zipprich teaches a fixing screw (connecting screw 6), which has a thread pitch of 0.2 +/- 0.05 mm (par 63 discloses the thread pitch being between 0.2 mm and 0.5 mm) for the purpose of enabling as many rotations as possible while ensuring sufficient bearing thread turns (par 63). 
 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Walther teaches cams (locking teeth 18) being disposed on a conic surface (holding part 14, which is disclosed as tapered into a conical free end in par 24) of an implant post (10) in a two-part dental implant (par 4) for the purpose of facilitating and improve the placement of the coupling member with the dental implant and improving the anchoring of a dental prosthetic (par 11).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the indexing section surface which the cams are disposed on of Sollberger to be conic as taught by Walther for the purpose of facilitating and improve the placement of the coupling member with the dental implant and improving the anchoring of a dental prosthetic.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sollberger et al in view of Magnusson et al, Zipprich and Walther as applied to claim 1 above, and further in view of Purga et al (US 2009/0123890).

However, Purga teaches a conical surface (taper of first section 7), which is most between 5-9 degrees (par 40 discloses the surface being most preferably 8 degrees, but a preferred range of 7-9 degrees) in a dental abutment and implant system (see figure 1) for the purpose of improving the seal and stability characteristic of the dental implant system (par 40).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sollberger to have the conical surface have a total angle of between 5-9 degrees as taught by Purga for the purpose of improving the seal and stability characteristic of the dental implant and abutment.
Regarding claim 4, Sollberger/Magnusson/Zipprich/Walther/Purga disclose the claimed invention as set forth above in claim 3, Purga discloses a total angle of a conical surface being between 5-9 degrees, and the most preferred angle of 8 degrees and that this/these angles provide a desired stability and seal between the abutment and dental implant (par 40), as such the total angle of the conical surface is considered a result effective variable. Although Purga fails to disclose the preferred total angle of the conical surface being 7 degrees, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the total angle be 7 degrees as it has been held that discovery of an optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772